


Exhibit 10.1








THE DUN & BRADSTREET CORPORATION
CHANGE IN CONTROL PLAN
















































Effective January 1, 2013
(Amended October 22, 2014)














--------------------------------------------------------------------------------




THE DUN & BRADSTREET CORPORATION CHANGE IN CONTROL PLAN


Table of Contents
 
Page
 
 
ARTICLE I FOREWORD
1
 
 
ARTICLE II DEFINITIONS
1
2.1 Accounting Firm
1
2.2 Board
1
2.3 Cause
2
2.4 Change in Control
2
2.5 Code
3
2.6 Committee
3
2.7 Company
3
2.8 Disability
3
2.9 Effective Date
3
2.10 Eligible Executive
3
2.11 Exchange Act
4
2.12 Excise Tax and Expenses
4
2.13 Good Reason
4
2.14 Notice of Termination
5
2.15 Payment
5
2.16 Person
5
2.17 Plan
5
2.18 Potential Change in Control
5
2.19 Qualifying Termination
6
2.20 Safe Harbor Amount
6
 
 
ARTICLE III ELIGIBILITY AND PARTICIPATION
6
3.1 Eligible Executives
6
3.2 Cessation of Eligible Executive Status
6
 
 
ARTICLE IV EMPLOYMENT AFTER POTENTIAL CHANGE IN CONTROL
7
 
 
ARTICLE V DISABILITY AND DEATH
7
5.1 Disability Termination
7
5.2 Death or Disability Termination Following Change in Control
7
 
 
ARTICLE VI BENEFITS
7
6.1 Benefits for Qualifying Termination
7
6.2 Time of Payment
10
6.3 No Mitigation
10
6.4 Key Employees' Nonqualified Deferred Compensation Plan
10
6.5 Other Employment Termination
10
















i

--------------------------------------------------------------------------------




ARTICLE VII EXCESS PARACHUTE PAYMENTS
11
7.1 Payment Cap
11
7.2 Limitation on Cap
11
7.3 Determinations by Accounting Firm
11
7.4 Fees and Expenses
11
 
 
ARTICLE VIII AMENDMENT AND TERMINATION OF THE PLAN
11
 
 
ARTICLE IX ADMINISTRATION
12
9.1 General
12
9.2 Decisions of the Board and Committee
12
 
 
ARTICLE X MISCELLANEOUS
12
10.1 Eligible Executive Rights
12
10.2 Successors; Binding Agreement
12
10.3 Notice
13
10.4 Miscellaneous
13
10.5 Validity
13
10.6 Gender and Number
13
10.7 Severability
14
10.8 Governing Law
14
10.9 Code Section 409A
14
10.10 Source of Payments
15
10.11 Withholding
15






ii

--------------------------------------------------------------------------------




ARTICLE I
FOREWORD


The Dun & Bradstreet Corporation (the “Company”) considers it essential to the
best interests of its shareholders to foster the continued employment of key
management personnel. In this regard, the Board of Directors of the Company (the
“Board”) recognizes that, as is the case with many publicly held corporations,
the possibility of a change in control may exist and that such possibility, and
the uncertainty and questions that it may raise among management, may result in
the departure or distraction of key management employees to the detriment of the
Company and its shareholders. The Board has determined that appropriate steps
should be taken to reinforce and encourage the continued attention and
dedication of key members of the Company’s management to their assigned duties
without distraction in the face of potentially disturbing circumstances arising
from the possibility of a change in control. As a result, the Board has
established The Dun & Bradstreet Corporation Change in Control Plan (the “Plan”)
for the benefit of Eligible Executives (as defined herein) effective January 1,
2013. In accordance with the terms of the Plan, the Company will provide
severance benefits to an Eligible Executive in the event of the Qualifying
Termination (as defined herein) of the Eligible Executive’s employment
subsequent to a Change in Control (as defined herein). No benefits will be
provided pursuant to this Plan for any purpose whatsoever except upon the
occurrence of a Change in Control.
The Company is currently a party to individual change in control agreements with
several executives of the Company (the “Individual Agreements”). The Individual
Agreements will remain in effect in accordance with their terms; this Plan will
not impair or detract from the Individual Agreements, nor will it supplement or
enhance them. Following the adoption of this Plan, the Company no longer intends
to enter into individual change in control agreements with executives, but
instead intends to provide change in control protection under this Plan to
designated Eligible Executives who are not covered by Individual Agreements.
ARTICLE II
DEFINITIONS


Where the following underlined words and phrases appear in this Plan with
initial capital letters, they shall have the meaning set forth below, unless a
different meaning is plainly required by the context.
2.1    Accounting Firm. An independent registered public accounting firm
selected by the Company immediately prior to a Change of Control.
2.2    Board. The Board of Directors of the Company. In cases where the Plan
provides for a decision or action by the Board, the Plan intends that the Board
will not delegate this authority, provided that in certain contexts the Plan
also expressly authorizes the Committee or another party to decide or act, e.g.,
under Articles III or IV.

1

--------------------------------------------------------------------------------




2.3    Cause. Any one of the following:
(a)the willful and continued failure by an Eligible Executive to substantially
perform his or her duties with the Company (other than any such failure
resulting from the Eligible Executive’s incapacity due to physical or mental
illness or any such actual or anticipated failure after the issuance of a Notice
of Termination by the Eligible Executive for Good Reason), after a written
demand for substantial performance is delivered to the Eligible Executive by the
Board, which demand specifically identifies the manner in which the Board
believes that the Eligible Executive has not substantially performed his or her
duties;
(b)the willful engaging by an Eligible Executive in conduct that is demonstrably
and materially injurious to the Company, monetarily or otherwise; or
(c)an Eligible Executive’s conviction of a felony.
No act, or failure to act, on the part of an Eligible Executive shall be deemed
“willful” unless done, or omitted to be done, by the Eligible Executive not in
good faith and without a reasonable belief that the Eligible Executive’s action
or omission was in the best interest of the Company.
2.4    Change in Control. The occurrence of any of the following events, but
only to the extent such event constitutes a “change in control event” as that
term is defined for purposes of Code Section 409A:
(a)any one Person, or more than one Person acting as a group (including owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the Company, but not
including Persons solely because they purchase or own stock of the Company at
the same time or as a result of the same public offering), acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or Persons) ownership of stock of the Company
possessing thirty percent (30%) or more of the total voting power of the
Company's stock, but only if such Person or group is not considered to
effectively control the Company (within the meaning of Section
1.409A-3(i)(5)(vi) of the Treasury Regulations) prior to such acquisition;
(b)a majority of members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board before the date of the appointment or election;
(c)any one Person, or more than one Person acting as a group (including owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the Company, but not
including Persons solely because they purchase or own stock of

2

--------------------------------------------------------------------------------




the Company at the same time or as a result of the same public offering),
acquires ownership of stock of the Company that, together with stock held by
such Person or group, constitutes more than fifty percent (50%) of the total
voting power of the stock of the Company, but only if such Person or group was
not considered to own more than fifty percent (50%) of the total voting power of
the stock of the Company prior to such acquisition; or
(d)any one Person, or more than one Person acting as a group (including owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of assets, or similar business transaction with the Company, but not
including Persons solely because they purchase assets of the Company at the same
time), acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such Person or group) assets from the Company
that have a total gross fair market value (determined without regard to any
liabilities associated with such assets) equal to or more than ninety percent
(90%) of the total gross fair market value of all of the assets of the Company
(determined without regard to any liabilities associated with such assets)
immediately before such acquisition or acquisitions, except where the assets are
transferred to (i) a shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its stock, (ii) an entity, fifty
percent (50%) or more of the total value or voting power of which is owned,
directly or indirectly, by the Company immediately after the asset transfer,
(iii) a Person, or more than one Person acting as a group, that owns, directly
or indirectly, fifty percent (50%) or more of the total value or voting power of
all the outstanding stock of the Company immediately after the asset transfer,
or (iv) an entity, at least fifty percent (50%) of the total value or voting
power of which is owned, directly or indirectly, by a Person described in (iii),
above, immediately after the asset transfer.
2.5    Code. The Internal Revenue Code of 1986, as amended from time to time,
and any successor statute thereto.
2.6    Committee. The Compensation & Benefits Committee of the Board.
2.7    Company. The Dun & Bradstreet Corporation, or its successor or assignee
(or both, or more than one of each or both).
2.8    Disability. An Eligible Executive shall have a “Disability” on the date
on which the insurer or administrator under the Company’s long-term disability
coverage determines that the Eligible Executive is eligible to commence benefits
under such coverage.
2.9    Effective Date. January 1, 2013.
2.10    Eligible Executive. Each individual who has become an Eligible Executive
under Section 3.1 and who has not ceased to be an Eligible Executive under
Section 3.2.

3

--------------------------------------------------------------------------------




2.11    Exchange Act. The Securities Exchange Act of 1934, as amended from time
to time, and any successor statute thereto.
2.12    Excise Tax and Expenses. The excise tax imposed under Code Section 4999
together with any interest or penalties imposed with respect to such excise tax.
2.13    Good Reason. The occurrence, after a Change in Control, without the
Eligible Executive’s express written consent and not due to Cause, of any of the
following circumstances:
(a)a material diminution in the Eligible Executive’s authority, duties or
responsibilities in effect immediately prior to the effective date of the Change
in Control;
(b)a material diminution in the Eligible Executive’s base salary in effect
immediately prior to the effective date of the Change in Control; or
(c)the relocation of the Company’s offices at which the Eligible Executive is
principally employed immediately prior to the effective date of the Change in
Control to a location more than fifty miles (or such longer distance that is the
minimum permissible distance under the circumstances for purposes of the
involuntary separation from service standards under the Treasury Regulations or
other guidance under Code Section 409A) from such location, except for required
travel on the Company’s business to an extent substantially consistent with the
Eligible Executive’s business travel obligations prior to the effective date of
the Change in Control; provided, however, that a relocation of the Company's
offices at which the Eligible Executive is principally employed immediately
prior to the effective date of the Change in Control to New York City shall not
constitute “Good Reason”;
provided, however, that an Eligible Executive will only have Good Reason if he
or she provides notice to the Company of the existence of the event or
circumstances constituting Good Reason specified in any of the preceding clauses
within ninety (90) days of the initial existence of such event or circumstances
and if such event or circumstances is not cured within sixty (60) days after the
Eligible Executive gives such written notice. If an Eligible Executive initiates
the termination of the Eligible Executive’s employment for Good Reason, the
actual termination of employment must occur within thirty (30) days after
expiration of the cure period. An Eligible Executive’s failure to timely give
notice of the occurrence of a specific event that would otherwise constitute
Good Reason will not constitute a waiver of the Eligible Executive’s right to
give notice of any new subsequent event that would constitute Good Reason that
occurs after such prior event (regardless of whether the new subsequent event is
of the same or different nature as the preceding event). An Eligible Executive’s
continued employment, through the thirtieth (30th) day following expiration of
the cure period, shall not constitute consent to, or a waiver of rights with
respect to, the event or circumstances constituting Good Reason to which such
cure period applies. In applying subsection (c) above with respect to an
Eligible Executive who did not report directly to the Board immediately

4

--------------------------------------------------------------------------------




prior to the effective date of the Change in Control, diminutions of the
supervisor’s authority, duties or responsibilities that do not reduce the rank
(by level) of the supervisor within the Dun & Bradstreet business are not
considered. Accordingly, by way of example, an Eligible Executive who reported
directly to the highest ranking executive of the Dun & Bradstreet business
immediately prior to the effective date of the Change in Control, and who
reports directly to the highest ranking executive of the Dun & Bradstreet
business after the Change in Control, has not had an occurrence that constitutes
Good Reason under subsection (c). Similarly, Eligible Executives who report
directly to the Eligible Executive in the prior sentence (both before and after
the Change in Control) also have not had an occurrence that constitutes Good
Reason under subsection (c).
2.14    Notice of Termination. A written notice that shall indicate the specific
termination provision in the Plan relied upon by an Eligible Executive or the
Company and that shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of employment under the
provision so indicated.
2.15    Payment. Any payment or distribution in the nature of compensation
(within the meaning of Code Section 280G(b)(2)) to an Eligible Executive or for
the benefit of an Eligible Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Plan or otherwise.
2.16    Person. A “person” as such term is used in Sections 13(d) and 14(d) of
the Exchange Act.
2.17    Plan. The Dun & Bradstreet Corporation Change in Control Plan, as set
forth herein and as amended from time to time.
2.18    Potential Change in Control. A Potential Change in Control shall be
deemed to have occurred if:
(a)the Company enters into a binding, written agreement, the consummation of
which would result in the occurrence of a Change in Control;
(b)any Person (including the Company) publicly announces an intention to take or
to consider taking actions which if consummated would constitute a Change in
Control; or
(c)the Board adopts a resolution to the effect that, for purposes of this Plan,
a Potential Change in Control has occurred.
A Potential Change in Control referenced in clauses (a) or (b) shall cease to
exist on the date that there has been a bona fide public disclosure (via a press
release broadly disseminated through a recognized news service) or a publicly
available electronic filing (under the federal securities laws of the United
States) that the written agreement or public announcement, as applicable, has
been rescinded or is no longer expected to be consummated, but only while that
public disclosure remains accurate. A Potential Change in Control referenced in
clause (c) shall cease to exist on the date on which the

5

--------------------------------------------------------------------------------




Board adopts a resolution to the effect that, for purposes of this Plan, a
Potential Change in Control no longer exists.
2.19    Qualifying Termination. The termination of an Eligible Executive’s
employment with the Company initiated by the Company other than for Cause or
initiated by the Eligible Executive for Good Reason, in either case within the
24-month period following a Change in Control, unless such termination of
employment is by reason of the Eligible Executive’s Disability pursuant to
Section 5.1 or death. If the Company terminates an Eligible Executive’s
employment prior to a Change in Control at the request of a Person engaging in a
transaction or series of transactions that would result in a Change in Control,
once a Change in Control occurs the Eligible Executive’s actual termination
shall be deemed a termination occurring during the 24-month period following the
Change in Control, the Eligible Executive’s termination of employment shall be
deemed to have occurred immediately following the Change in Control, and the
Company shall be deemed to have given Notice of Termination immediately prior to
the Eligible Executive’s actual termination, such that the Eligible Executive’s
termination of employment shall be deemed a Qualifying Termination.
2.20    Safe Harbor Amount. The maximum dollar amount of payments in the nature
of compensation that are contingent on a change of control (as described in Code
Section 280G) and that may be paid or distributed to an Eligible Executive
without imposition of Excise Tax and Expenses.


ARTICLE III
ELIGIBILITY AND PARTICIPATION
3.1    Eligible Executives. The Committee or the Board may designate individuals
as Eligible Executives at any time and from time to time. In the event of such a
designation, the Committee or the Board shall specify and make a record of the
date as of which an individual first becomes an Eligible Executive. The
Committee or the Board may also, in its discretion, condition an individual’s
status as an Eligible Executive on the individual entering into an agreement
described in Article IV.
3.2    Cessation of Eligible Executive Status. The Chief Executive Officer of
the Company by a written notice (or the Committee or the Board by resolution)
may discontinue an individual’s status as an Eligible Executive; provided,
however, that no such discontinuance shall be effective if a Potential Change in
Control or a Change in Control shall have occurred before (or occurs at) the
specific time of signing the written notice or adopting the resolution,
whichever applies. In the event an individual’s status as an Eligible Executive
is discontinued, the Eligible Executive shall be given written notice of such
discontinuance pursuant to Section 10.3 as soon as practicable. An individual
shall cease to be an Eligible Executive on the earlier of (i) the date on which
the individual is given written notice of the discontinuance of the individual’s
status as an Eligible Executive as provided in Section 10.3; or (ii) the date on
which the individual ceases to be an employee of the Company other than through
a Qualifying Termination. In the event that an individual incurs a Qualifying
Termination while still an Eligible

6

--------------------------------------------------------------------------------




Executive, such individual shall remain an Eligible Executive until the full
amount of benefits that are to be provided under the Plan to the Eligible
Executive have been so provided. An Eligible Executive may discontinue his or
her status as an Eligible Executive at any time by a prospectively or
immediately effective written document that is delivered to the Chief Executive
Officer of the Company, the Committee or the Board. The authority of the Chief
Executive Officer of the Company under this Section 3.2 is by delegation from
the Committee, and the Committee may withdraw such authority by Committee
action.


ARTICLE IV
EMPLOYMENT AFTER POTENTIAL CHANGE IN CONTROL
The Board may condition an individual’s status as an Eligible Executive on the
individual’s entering into an agreement with the Company that obligates the
individual, in the event of a Potential Change in Control, to remain in the
employ of the Company until the earliest of (a) the date which is 180 days from
the occurrence of such Potential Change in Control, (b) the termination by the
Eligible Executive of his or her employment with the Company by reason of the
Eligible Executive’s Disability pursuant to Section 5.1 , or (c) the date on
which the Eligible Executive first becomes entitled to receive the benefits
provided in Article VI.


ARTICLE V
DISABILITY AND DEATH
5.1    Disability Termination. An Eligible Executive’s employment with the
Company will be deemed to have been terminated by reason of his or her
Disability in the event that (a) the Eligible Executive has a Disability, and
(b) the Eligible Executive fails to return to the full-time performance of his
or her duties with the Company within 30 days after the Company provides the
Eligible Executive with written Notice of Termination following the date on
which the Eligible Executive incurs the Disability. In this event, the Eligible
Executive’s employment termination date shall be the 31st day after the Company
provides such Notice of Termination.
5.2    Death or Disability Termination Following Change in Control. After the
Eligible Executive’s employment is terminated by reason of Disability pursuant
to Section 5.1 above, or in the event of the Eligible Executive’s termination of
employment by reason of his or her death, the Eligible Executive’s benefits
shall be determined under the Company’s retirement, insurance and other
compensation programs then in effect in accordance with the terms of such
programs.


ARTICLE VI
BENEFITS
6.1    Benefits for Qualifying Termination. In the event that an Eligible
Executive incurs a Qualifying Termination:

7

--------------------------------------------------------------------------------






(a)The Company shall pay the Eligible Executive his or her full base salary
through the date of his or her termination of employment at the rate in effect
at the time Notice of Termination is given, on the normal pay date for such
salary (but no later than the 30th day following the date of his or her
termination of employment), plus all other amounts to which the Eligible
Executive is entitled under any compensation plan of the Company, at the time
such payments are due.
(b)The Company shall pay as severance pay to the Eligible Executive, at the time
specified in Section 6.2, a lump sum cash severance payment (in addition to the
payments provided in subsections (d), (e) and (f) below) equal to (1) 200% of
the greater of (A) the Eligible Executive’s annual base salary in effect on the
date of his or her termination of employment, or (B) the Eligible Executive’s
annual base salary in effect immediately prior to the effective date of the
Change in Control, and (2) 200% of the Eligible Executive’s target bonus with
respect to the year containing the effective date of the Change in Control.
(c)Any equity compensation award outstanding to the Eligible Executive under the
Company’s stock incentive plans shall be treated as specified by the terms of
the stock incentive plan under which the award was granted and the applicable
award agreement.
(d)The Company shall reimburse the Eligible Executive for outplacement
counseling and job search activities in an amount no greater than the lesser of
(1) 15% of the Eligible Executive’s annual salary and target bonus as in effect
on the date of his or her Termination of employment, or (2) $50,000 (or local
currency equivalent). To the extent these payments are subject to Code Section
409A, then such expenses must be incurred before the last day of the Eligible
Executive’s second taxable year following the taxable year in which the Eligible
Executive’s termination of employment occurred, the Eligible Executive must
request reimbursement of such expenses (with substantiation of the expense
incurred) no later than November 1 of the Eligible Executive’s third taxable
year following the taxable year in which the Eligible Executive’s termination of
employment occurred, and the Company must make such reimbursement to the
Eligible Executive before the end of the Eligible Executive’s third taxable year
following the taxable year in which the Eligible Executive’s termination of
employment occurred. The Company shall also reimburse the Eligible Executive for
all or a portion (as determined pursuant to the immediately following sentence)
of the legal fees and expenses incurred by the Eligible Executive in contesting
or disputing a termination under this Article VI or in seeking to obtain or
enforce any right or benefit provided by this Plan, provided that the Eligible
Executive is successful, in whole or in part, in such proceeding through
settlement, mediation, arbitration or otherwise. The Company shall reimburse
100% of the Eligible Executive’s legal fees and expenses if the Eligible
Executive is awarded more than 50% of the amount to which the Eligible Executive
claims entitlement in resolution of the Eligible Executive’s claim in such
proceeding; otherwise the Company will reimburse a percentage of the Eligible
Executive’s legal fees and expenses equal to the percentage of the amount to
which the

8

--------------------------------------------------------------------------------




Eligible Executive claims entitlement that the Eligible Executive is awarded in
resolution of the Eligible Executive’s claim in such proceeding.  To the extent
any such reimbursement of legal fees or expenses is subject to Code Section
409A, the Eligible Executive must request reimbursement (with substantiation of
the expense incurred) no later than 30 days following the date on which the
Eligible Executive incurs such expenses, and the Company must make the
reimbursement to the Eligible Executive no later than 60 days following the date
on which the Eligible Executive’s claim is resolved. The period during which the
Eligible Executive may incur expenses that are eligible for such reimbursement
is limited to five calendar years following the calendar year in which the
Eligible Executive’s termination of employment occurs.
(e)For a twenty-four month period following the Eligible Executive’s termination
of employment, the Company shall continue to make available to the Eligible
Executive the life insurance in effect for the Eligible Executive on the date of
his or her termination of employment, under the Company’s benefit program,
pursuant to the same cost-sharing arrangement in effect between the Company and
the Eligible Executive on the date of the Eligible Executive’s termination of
employment. In addition, for a twenty-four month period following the Eligible
Executive’s termination of employment, the Company shall arrange to provide the
Eligible Executive with group health benefit coverage pursuant to the same
Company arrangements in effect for active employees of the Company. To the
extent that such group health benefit coverage is provided under a self-insured
plan maintained by the Company (within the meaning of Code Section 105(h)): (1)
the charge to the Eligible Executive for each month of coverage will equal the
monthly COBRA charge established by the Company for such coverage in which the
Eligible Executive is enrolled from time to time, based on the coverage
generally provided to salaried employees (less the amount of any administrative
charge typically assessed by the Company as part of its COBRA charge), and the
Eligible Executive will be required to pay such monthly charge on an after-tax
basis in accordance with the Company’s standard COBRA premium payment
requirements; and (2) the Company shall pay to the Eligible Executive, at the
time specified in Section 6.2 below, a lump sum in cash equal, in the aggregate,
to the monthly COBRA charge established by the Company on the payment date for
family coverage with respect to the highest value health coverage provided to
salaried employees under such self-insured plan multiplied by 24. To the extent
that such group health benefit coverage is provided under a bona fide
fully-insured medical reimbursement plan (within the meaning of Section 105(h)
of the Code), there will be no charge to the Eligible Executive for such
coverage.
(f)At the time specified in Section 6.2, the Company shall pay to the Eligible
Executive, in lieu of amounts that may otherwise be payable to the Eligible
Executive under any bonus plan or cash incentive plan (a “Bonus Plan”) for a
performance period containing the date of the Eligible Executive’s termination
of employment, a lump sum cash payment equal to (1) the Eligible Executive’s
annual target bonus for the year in which the effective date of the

9

--------------------------------------------------------------------------------




Change in Control occurs multiplied by a fraction, (A) the numerator of which
equals the number of days in the annual performance period during which the
Eligible Executive was employed by the Company (rounded up to the next highest
number of days in the case of a partial day of employment), and (B) the
denominator of which is 365, and (2) the target bonus opportunity with respect
to each performance period in progress under each other Bonus Plan in effect at
the time of termination multiplied by a fraction, (A) the numerator of which
equals the number of days (rounded up to the next highest number of days in the
case of a partial day of employment) in the performance period during which the
Eligible Executive was employed by the Company, and (B) the denominator of which
is the total number of days in the performance period.
6.2    Time of Payment. The payments provided for in Section 6.1(b), (e) and (f)
shall be made not later than the 30th day following the Eligible Executive’s
termination of employment, except as provided in Section 10.9(d) below.
6.3    No Mitigation. The Eligible Executive shall not be required to mitigate
the amount of any payment provided for in this Article VI by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for in this Article VI be reduced by any compensation earned by an Eligible
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Eligible
Executive to the Company, or otherwise.
6.4    Key Employees’ Nonqualified Deferred Compensation Plan. With respect to
The Dun & Bradstreet Corporation Key Employees’ Nonqualified Deferred
Compensation Plan, as such plan applies to an Eligible Executive, following a
Change in Control, the Committee’s determinations and interpretations of such
plan shall be consistent with pre-Change in Control practice, to the extent
applicable, and, in the event of any dispute with an Eligible Executive
regarding the Eligible Executive’s entitlement to benefits under such plan, such
determinations and interpretations shall be subject to a de novo standard of
review (and shall not be entitled to a deferential standard of review) by any
tribunal or adjudicator in connection with any post-Change in Control
determination or interpretation of benefit eligibility or entitlement.
6.5    Other Employment Termination. If an Eligible Executive’s employment shall
be terminated by the Company for Cause, by the Eligible Executive other than for
Good Reason, by the Company by reason of the Eligible Executive’s Disability in
accordance with Section 5.1, or due to the Eligible Executive’s death, the
Company shall pay the Eligible Executive (or his or her beneficiary) the
Eligible Executive’s full base salary through the date of the Eligible
Executive’s termination of employment at the rate in effect at the time Notice
of Termination is given, on the normal pay date for such salary (but no later
than the 30th day following the date of the Eligible Executive’s termination of
employment), plus all other amounts to which the Eligible Executive is entitled
under any compensation plan of the Company at the time such payments are due,
and the Company shall have no further obligations under this Plan to the
Eligible Executive (or to anyone claiming through or on behalf of the Eligible
Executive, including without limitation a beneficiary).



10

--------------------------------------------------------------------------------




ARTICLE VII
EXCESS PARACHUTE PAYMENTS
7.1    Payment Cap. Except as otherwise provided in Section 7.2 below, in the
event that it shall be determined that any Payment would constitute an “excess
parachute payment” within the meaning of Code Section 280G, the aggregate
present value of the Payments under the Plan shall be reduced (but not below
zero) to the Safe Harbor Amount. Any required reduction in the Payments pursuant
to the foregoing shall be done only to the extent such reduction of the Payment
can contribute to avoiding the Excise Tax and Expenses, and it shall be
accomplished first by reducing the lump sum payment payable pursuant to Section
6.1(b), and then (to the extent reduction of the Section 6.1(b) payment is not
adequate) by reducing the lump sum payment payable pursuant to Section 6.1(e),
and then (to the extent reduction of the Section 6.1(e) payment is not adequate)
by reducing the lump sum payment payable pursuant to Section 6.1(f).
7.2    Limitation on Cap. Notwithstanding the foregoing, the Company shall not
reduce the Payments to an Eligible Executive as described in Section 7.1 if the
net amount of the unreduced Payments that would be retained by the Eligible
Executive after deduction of any Excise Tax and Expenses exceeds the Safe Harbor
Amount.
7.3    Determinations by Accounting Firm. All determinations to be made under
this Article VII with respect to an Eligible Executive shall be made by the
Accounting Firm, which shall provide its determinations and any supporting
calculations both to the Company and the Eligible Executive within 10 days of
the Change of Control. Any such determination by the Accounting Firm shall be
binding upon the Company and the Eligible Executive.
7.4    Fees and Expenses. All of the fees and expenses of the Accounting Firm in
performing the determinations referred to in this Article VII shall be borne
solely by the Company. The Company agrees to indemnify and hold harmless the
Accounting Firm of and from any and all claims, damages and expenses resulting
from or relating to its determinations pursuant to this Article VII, except for
claims, damages or expenses resulting from the gross negligence or willful
misconduct of the Accounting Firm.


ARTICLE VIII
AMENDMENT AND TERMINATION OF THE PLAN
Subject to the next sentence, the Board shall have the right at any time by
instrument in writing to amend, modify, alter, or terminate the Plan in whole or
in part, and such right may reduce or eliminate the benefits or payments (or
both) that were available to Eligible Executives prior to the Board’s exercise
of such right. Notwithstanding the foregoing or anything in this Plan to the
contrary, this Plan may not be amended, modified, altered or terminated so as to
adversely affect payments or benefits then payable, or which could become
payable, to Eligible Executives under the Plan in the period during which a
Potential Change in Control exists or during the period

11

--------------------------------------------------------------------------------




beginning on the date of a Change in Control and ending 24 months after the date
of a Change in Control (and, with respect to a specific Eligible Executive,
until the last benefits are paid under the Plan with respect to that Eligible
Executive), except to the minimum extent required to comply with any applicable
law.


ARTICLE IX
ADMINISTRATION
9.1     General.  The Plan shall be administered by the Committee, except to the
extent that the Plan assigns responsibility for particular matters to the Board.
9.2    Decisions of the Board and Committee.  Decisions of the Board and the
Committee made in good faith upon any matter relating to the Plan shall be
final, conclusive and binding upon all persons, including Eligible Executives
and their legal representatives. 


ARTICLE X
MISCELLANEOUS
10.1    Eligible Executive Rights. Except to the extent required or provided for
by mandatorily imposed law as in effect and applicable hereto from time to time,
neither the establishment of the Plan, nor any modification thereof, nor the
creation of any fund or account, nor the payment of any benefits, shall be
construed as giving to any Eligible Executive or other person any legal or
equitable right against the Company, or any officer or employee thereof, or the
Board or the Committee of the Board, except as herein provided; nor shall any
Eligible Executive have any legal right, title or interest in the assets of the
Company, except in the event and to the extent that benefits may actually be
payable to him hereunder. This Plan shall not constitute a contract of
employment nor afford any individual any right to be retained or continued in
the employ of the Company or in any way limit the right of the Company to
discharge any of its employees, with or without cause. Eligible Executives have
no right to receive any payments or benefits that the Company is prohibited by
applicable law from making.
10.2    Successors; Binding Agreement.
(a)This Plan shall bind any successor of or to the Company, its assets or its
businesses (whether direct or indirect, by purchase, merger, consolidation or
otherwise), in the same manner and to the same extent that the Company would be
obligated under this Plan if no succession had taken place. In the case of any
transaction in which a successor would not by the foregoing provision or by
operation of law be bound by this Plan, the Company shall require such successor
expressly and unconditionally to assume and agree to perform the Company’s
obligations under this Plan, in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place. As
used in this Plan, “Company’ shall mean the Company as hereinbefore defined

12

--------------------------------------------------------------------------------




and any successor to its business and/or assets as aforesaid that assumes and
agrees to perform this Plan by operation of law, or otherwise. Failure of the
Company to obtain such express assumption and agreement at or prior to the
effectiveness of any such succession shall entitle each Eligible Executive to a
lump sum cash payment from the Company, within five days of the Change in
Control, in the same amount and on the same terms to which the Eligible
Executive would be entitled hereunder if the Eligible Executive were to
terminate his or her employment for Good Reason immediately following the Change
in Control.
(b)The Plan shall inure to the benefit of and be binding upon and enforceable by
the Company and the Eligible Executives and their personal and legal
representatives, executors, administrators, successors, assigns, heirs,
distributees, devisees and legatees. If an Eligible Executive should die while
any amount would still be payable to the Eligible Executive hereunder had the
Eligible Executive continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of Plan to the
Eligible Executive’s estate.
10.3    Notice. Notice of Termination and all other communications provided for
in this Plan shall be in writing and shall be deemed to have been duly given
when (i) delivered in person, (ii) mailed by United States certified or
registered mail, return receipt requested, postage prepaid, or (iii) sent by
express U.S. mail or by overnight delivery through a national delivery service
(an international delivery service, in the case of an address outside the United
States), with signature required. Notice to the Company, the Board or the
Committee of the Board shall be directed to the attention of the Secretary of
the Company at the address of the Company’s headquarters, and notice to an
Eligible Executive shall be directed to the Eligible Executive as the most
recent personal residence on file with the Company.
10.4    Miscellaneous. No waiver by an Eligible Executive or the Company at any
time of any breach by the other party of, or compliance with, any condition or
provision of this Plan to be performed by such other party shall be deemed a
waiver of similar or dissimilar provisions or conditions at the time or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party that are not expressly set forth in this Plan.
10.5    Validity. The invalidity or unenforceability of any provision of this
Plan shall not affect the validity or enforceability of any other provision of
this Plan, which shall remain in full force and effect.
10.6    Gender and Number. The masculine gender, where appearing in this Plan,
shall be deemed to include the feminine gender, the singular may include the
plural, and the plural may include the singular, unless the context clearly
indicates to the contrary.

13

--------------------------------------------------------------------------------






10.7    Severability. If any provision of this Plan is, or is hereafter declared
to be, void, voidable, invalid or otherwise unlawful, the remainder of the Plan
will not be affected thereby.
10.8    Governing Law. The validity, interpretation, construction and
performance of the Plan shall be governed by the laws of the State of New Jersey
without regard to its conflicts of law principles.
10.9    Code Section 409A.
(a)To the extent necessary to ensure compliance with Code Section 409A, the
provisions of this Section 10.9 shall govern in all cases over any contrary or
conflicting provision in the Plan.
(b)It is the intent of the Company that this Plan comply with the requirements
of Code Section 409A and all guidance issued thereunder by the U.S. Internal
Revenue Service with respect to any nonqualified deferred compensation subject
to Code Section 409A. The Plan shall be interpreted and administered to maximize
the exemptions from Code Section 409A and, to the extent the Plan provides for
deferred compensation subject to Code Section 409A, to comply with Code Section
409A and to avoid the imposition of tax, interest and/or penalties upon any
Eligible Executive under Code Section 409A.
(c)With respect to the payments specified in Section 6.1(b)(1), (b)(2), (e),
(f)(1) and (f)(2), each such payment is a separate payment within the meaning of
the final regulations under Code Section 409A. Each such payment that is made
within 2-1/2 months following the end of the year that contains the date of the
Eligible Executive’s termination of employment is intended to be exempt from
Code Section 409A as a short-term deferral within the meaning of the final
regulations under Code Section 409A. Each such payment that is made later than
2-1/2 months following the end of the year that contains the date of the
Eligible Executive’s termination of employment is intended to be exempt under
the two-times exception of Treasury Reg. § 1.409A-1(b)(9)(iii), up to the
limitation on the availability of that exception specified in the regulation.
Then, each payment that is made after the two-times exception ceases to be
available shall be subject to delay, as necessary, in accordance with subsection
(d) below.
(d)To the extent necessary to comply with Code Section 409A, references in this
Plan to “termination of employment” or “terminates employment” (and similar
references) shall have the same meaning as “separation from service” under Code
Section 409A(a)(2)(A)(i), and no payment subject to Code Section 409A that is
payable upon a termination of employment shall be paid unless and until (and not
later than applicable in compliance with Code Section 409A) the Eligible
Executive incurs a “separation from service” under Code Section 409A(a)(2)(A)(i)
(a “Separation from Service”). In addition, if the Eligible Executive is a
“specified employee” within the meaning of Code Section 409A(a)(2)(B)(i) at the
time of his or her Separation from Service, any

14

--------------------------------------------------------------------------------




nonqualified deferred compensation subject to Code Section 409A that would
otherwise have been payable on account of, and within the first six months
following, the Eligible Executive’s Separation from Service, and not by reason
of another event under Code Section 409A(a)(2)(A), will become payable on the
first business day after six months following the date of the Eligible
Executive’s Separation from Service or, if earlier, the date of the Eligible
Executive’s death.
10.10    Source of Payments. All payments provided under this Plan, other than
payments made pursuant to any Company employee benefit plan which provides
otherwise, shall be paid in cash from the general funds of the Company, and no
special or separate fund shall be required to be established, and no other
segregation of assets required to be made, to assure payment. To the extent that
any person acquires a right to receive payments from the Company under this
Plan, such right shall be no greater than the right of an unsecured creditor of
the Company.
10.11    Withholding. The Company may withhold from any amount payable or
benefit provided under this Plan such Federal, state, local, foreign and other
taxes as are required to be withheld pursuant to any applicable law or
regulation.



15